Citation Nr: 1809130	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  10-14 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to an initial rating in excess of 30 percent since May 25, 2010, for Meniere's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Air Force from March 1965 to October 1968. He served in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from September 2009 and June 2016 decisions of the St. Louis, Missouri, Regional Office (RO) and the Appeals Management Center. In October 2013, June 2016, and June 2017, the Board remanded the issue of service connection for a skin disorder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Board has determined that additional development is necessary and the appeal is, therefore, REMANDED as directed below.

1.  Reasons for the Remand: Remand of the issue of service connection for a skin disorder is necessary to attempt to associate with the record private and VA treatment records, and to obtain a comprehensive, adequate VA medical opinion.

Remand of the issue of an initial rating in excess of 30 percent since May 25, 2010, for Meniere's syndrome is necessary because the Veteran submitted a notice of disagreement (NOD), but a statement of the case (SOC) has not been issued to him. See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).


2.  Issue an SOC to the Veteran and his accredited representative which addresses the issue of an initial rating in excess of 30 percent since May 25, 2010, for Meniere's syndrome. The Veteran should be given the appropriate opportunity to respond to the SOC.

3.  Advise the Veteran that he may submit any additional medical and non-medical evidence relating to all skin disorders that is not already in VA's possession. Specifically request authorization to obtain treatment records from:

*Dr. S. Wright.

*Dr. D. Coleman.

*White Hall Family Medicine Associates.

*Dr. Lum.

4.  Associate with the record any VA clinical documentation not already of record pertaining to the treatment of the Veteran for all skin disorders.
 
5.  Obtain a VA medical opinion as to the nature and etiology of all skin disorders FROM AN EXAMINER WHO HAS NOT YET REVIEWED THIS FILE. If necessary to respond to the inquiries below, schedule the Veteran for a VA skin disorders examination. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address all of the following:

a.  list all skin disorders that the Veteran has or has ever had.

b.  whether each identified skin disorder was caused by any in-service event, disease, disorder, or injury.

c.  whether each identified skin disorder was caused by the Veteran's presumed in-service exposure to herbicide agent.

d.  whether each identified skin disorder was caused by any of the Veteran's service-connected disorders.

e.  whether each identified skin disorder was caused by treatment provided for any of the Veteran's service-connected disorders.

f.  whether each identified skin disorder was aggravated by any of the Veteran's service-connected disorders.

g.  whether each identified skin disorder was aggravated by treatment provided for any of the Veteran's service-connected disorders.

Service connection is currently in effect for type II diabetes mellitus, proteinuria with hypertension, Meniere's syndrome (claimed as Meniere's disease with pressure in ear, severe imbalance, and vertigo and encompassing hearing loss and tinnitus), and right and left lower extremity diabetic peripheral neuropathy.

IN ADDITION TO ALL RECORDS ADDED TO THE FILE AS A RESULT OF THE ABOVE-DIRECTED DEVELOPMENT, the examiner's attention is drawn to the following:

*September 1968 physical examination for service separation where the Veteran's skin was normal and report of medical history completed at that time where the Veteran indicated that he had skin diseases. VBMS Entry 12/16/2008, p. 83-88.

*July 2008 VA treatment record stating that the Veteran had a diagnosis of solar keratoses. VBMS Entry 7/31/2014, p. 176.

*May 2009 letter from the Veteran's private physician stating that he had a recurrent subcutaneous hemorrhage from an injury. VBMS Entry 6/9/2009.

*June 2009 informal claim for service connection where the Veteran stated that his recurrent subcutaneous hemorrhage was caused by an injury.

*July 2009 VA examination report where the Veteran reported that he noticed he was bruising easily for the prior 6 months and where the examiner stated that it was likely due to aspirin that he was taking. 

*April 2010 VA Form 9 where the Veteran reported that he attempted to show the July 2009 VA examiner bruising on his arms and stomach but was told there was no need because it was caused by aspirin and where the Veteran stated that he had been bruising for 5 years but had been taking aspirin for under 1.5 years.

*September 2011 VA treatment record stating that, on examination of the Veteran's skin, he had folliculitis, hyperemia of the mucosa, actinic keratoses, and a scar at the site of a previous nonmelanoma skin cancer. VBMS Entry 7/31/2014, p. 90.

*March 2014 VA treatment record stating active medical problems of skin carcinoma, dermatitis, and actinic keratosis. VBMS Entry 7/31/2014, p. 14-15.

*March 2014 VA examination report stating that the Veteran had no bruising or subcutaneous hemorrhaging related to diabetes but "may have unusual bruising in the past secondary to membranous glomerulonephritis." 

*July 2014 VA skin diseases examination report stating that the Veteran had episodic bruising on his hands and stating a diagnosis of subcutaneous hemorrhages. 

*July 2016 VA skin diseases examination report stating diagnoses of subcutaneous bruising and actinic keratosis and stating that the Veteran reported that he had always bruised easily and was first diagnosed with actinic keratosis in 1978-1979. The examiner stated that an individual may be prone to easy bruising which would worsen in later years, such as senile purpura. 

6.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




